Citation Nr: 0936202	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-26 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition involving cellulitis.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The Veteran served on active duty from April to September 
1951. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO listed the issue as entitlement to 
service connection for a bilateral leg condition (also 
claimed as a left leg condition and cellulitis).  In addition 
to adjudicating this issue, however, the RO also denied 
service connection for a left foot disability without 
actually listing it as an issue to be adjudicated.  Because 
the Veteran ultimately appealed both issues, the Board must 
adjudicate both issues.  

In this decision, however, the Board will only adjudicate the 
issue of entitlement to service connection for a bilateral 
leg condition involving cellulitis.  The remaining issue of 
entitlement to service connection for a left foot disability 
is addressed in the REMAND portion of the decision below and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no medical evidence that the Veteran has a current 
disability involving either leg, to include cellulitis.






CONCLUSION OF LAW

A bilateral leg condition involving cellulitis was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R.    §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements 
were sent to the Veteran in December 2006 and January 2007, 
both of which were issued prior to the initial adjudication 
of his claim by the RO in April 2007, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  These letters informed him of the evidence 
required to substantiate his claim, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The letters also explained how a downstream 
disability rating and effective date are assigned, if service 
connection is granted, and the type of evidence impacting 
those downstream determinations.  See Dingess, supra.  Thus, 
the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated that 
any records exist which could be relevant to his claim.  In 
addition, the Board finds that a VA examination is not needed 
to fairly decide the claim because, as will be discussed 
below, there is no evidence that the Veteran has a current 
disability involving either leg, to include cellulitis.  The 
Court has held that a VA examination is not required in a 
claim for service connection with there is no competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Bilateral Leg Condition 
Involving Cellulitis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Stated somewhat differently, service connection 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In a written statement dated in January 2007, the Veteran 
claimed that he developed cellulitis on both legs in service 
after he was accidentally injured in a land-mine explosion 
during combat training in Hawaii.  None of his service 
treatment records, however, makes any reference to cellulitis 
or to treatment following any kind of accident or explosion.  
The only reference to leg pain is in connection with his 
congential left foot disability involving a talipes cavus 
deformity, which is a separate claim that is addressed in the 
remand portion of this decision below.  In short, the service 
treatment records provide highly probative evidence against 
the Veteran's claim.  Struck v. Brown, 9 Vet. App. 145 
(1996). 

Even more fatal to the his claim, the Veteran has not 
submitted any evidence indicating that he has a current 
disability involving either leg, to include cellulitis,  
despite being requested to do so.  Since there is no medical 
evidence of a current leg disability, the Veteran's claim 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a bilateral leg condition 
involving cellulitis.  The Veteran is simply not competent to 
attribute any symptoms to a clinical diagnosis of cellulitis.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  Accordingly, the 
appeal is denied.


ORDER

Service connection for a bilateral leg condition involving 
cellulitis is denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claim of 
entitlement to service connection for a left foot disability.  
In particular, a VA examination is needed before the claim 
can be fairly decided by the Board.

The record shows that the Veteran entered service with a 
congenital left foot disability.  In this regard, an April 
1951 enlistment examination report notes the presence of a 
pes cavus deformity of the left foot in which the 5th toe was 
overriding the 4th toe.  This was considered a non-
disqualifying condition at the time he entered service.  A 
few months later, however, it was recommended that the 
Veteran be separated from active duty because of this 
disability.  In June 1951, he was seen for complaints of pain 
in his foot and left lower leg.  A physical examination 
revealed a marked cavus deformity of the left foot.  The 
diagnosis was "talipes cavus, left, marked, probably 
congenital, manifested by marked pain in the left ark and 
back of the lower left leg during physical exertion."  
(Emphasis added).  In July 1951, it was recommended that the 
Veteran be medically discharged from active duty as a result 
of this disability.  He was discharged in September 1951.

It is unclear from the record whether the Veteran's 
congenital left foot disability is a congenital defect or a 
congenital disease.  This is important because the VA General 
Counsel has indicated that there is a distinction between a 
congenital or developmental "disease" and a congenital 
"defect" for service connection purposes.  Congenital 
diseases may be recognized as service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  See 38 C.F.R. § 3.306 (2008).  A 
congenital defect, on the other hand, is not service 
connectable in its own right, although service connection may 
be granted for additional disability due to disease or injury 
superimposed upon such defect during service.  See VAOPGCPREC 
82-90 (1990).

Thus, the Veteran should be afforded a VA examination to 
determine whether his left foot disability involving talipes 
cavus constitutes a congenital defect, and, if so, whether 
there is any superimposed disease or injury due to service; 
or (ii) whether it constitutes a congenital disease, and, if 
so, whether it was aggravated by his period of active service 
beyond the natural progression.  See 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 
at 81.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his left foot disability 
involving talipes cavus.  All necessary 
studies and/or tests should be conducted.  
The Veteran's claims file should be made 
available to the examiner for review.  
Following a review of the claims file, 
the examiner should answer the following 
questions:

(a)  Does the Veteran's left foot 
disability involving talipes cavus 
constitute a defect or a disease, as 
defined by VAOPGCPREC 82-90? (generally, 
a congenital abnormality that is subject 
to improvement or deterioration is 
considered a disease)

(b)  If this is considered a defect, then 
was there any superimposed disease or 
injury in connection with the congenital 
defect?  If so, is it at least as likely 
as not that the identified superimposed 
disease or injury is related to the 
Veteran's period of active service?

(c)  If the examiner finds that the 
Veteran's talipes cavus is a disease, 
then is at least as likely as not that it 
was aggravated by his period of active 
service?  Aggravation indicates a 
permanent worsening of the underlying 
condition as compared to an increase in 
symptoms.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

2.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


